DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-24, filed August 12, 2020, which are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10743606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than US 10743606 as they have the same limitations with the exception of the third tow of fibers.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite, “…forming the first layer and the substrate into a plate….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 (and claims 2-12 and 14-24 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 are indefinite as each recites, “securing a first tow of fibers on a substrate via a first set of stitches to form a first layer on the substrate; forming the first layer and the substrate into a plate having an anterior-most point disposed in a forefoot region of the sole structure….”  It is unclear how there are two steps, securing the tow to the substrate and then forming the plate since as best as understood by examiner, securing the tow of fibers onto the substrate is what forms the plate.  Examiner respectfully suggests amending to recite, “securing a first tow of fibers on a substrate via a first set of stitches to form a first layer on the substrate to form a plate; formingthe plate to have an anterior-most point disposed in a forefoot region of the sole structure….”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, 17-22, and 24 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 4689899) in view of Lyden (US 2007/0043630).
Regarding claims 1 and 13, Larson discloses a method of forming a sole structure (10) for an article of footwear (12), the method comprising: securing a first tow of fibers (20 which is comprised of non-woven fibers, see col. 2, lines 15-20) on a substrate (17) via a first set of stitches (stiches shown in Figs. 2-3 and disclosed col. 2, lines 25-30) to form a first layer on the substrate (as when 20 is added and stitched, a first layer is formed on 17); forming the first layer and the substrate into plate (as 20 + 17 constitutes a plate) having an anterior-most point disposed in a forefoot region of the sole structure, a posterior-most point disposed closer to a heel region of the sole structure than the anterior-most point (as can be seen in annotated Fig. 2), and providing the plate with a first cushioning layer (cushioned layer 15).
Larson does not expressly disclose the plate having a [claim 1]/curved [claim 13] portion extending between the anterior-most point and the posterior-most point.
Lyden teaches shoe soles with the plate (47) having an anterior-most point (33 in Figs. 532-533; see annotated Fig. 533 below) disposed in a forefoot region of the sole structure (as can be seen in annotated Fig. 533), a posterior-most point (34, see Fig. 533) disposed closer to a heel region of the sole structure than the anterior-most point (as can be seen in annotated Fig. 533), and a concave [claim 1]/curved [claim 13] portion extending between the anterior-most point and the posterior-most point (see annotated Fig. 533).
Larson and Lyden teach analogous inventions in the field of shoe soles for providing comfort to the user.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the plate of Larson in the form as taught by Lyden in order to make the plate a spring element “that can provide improved cushioning, stability, and running economy” (see Abstract of Lyden).
Regarding claims 2 and 14, the modified method of Larson discloses wherein providing the plate (20/17 of Larson) with the first cushioning layer (15 of Larson) includes providing the first cushioning layer at the concave [claim 2]/curved [claim 14] portion (see annotated Fig. 533 of Lyden) of the plate (as 15 of Larson extends through at least through the sole structure, then it would be in the concave portion with is also in a forefoot to midfoot portion in the modified plate).
Regarding claims 3 and 15, the modified method of Larson discloses further comprising providing the sole structure (10 of Larson) with an upper (see annotated Fig. 1 of Larson), and wherein providing the first cushioning layer (15 of Larson) at the concave portion [claim 3]/curved [claim 15] (see annotated Fig. 533 of Lyden) of the plate includes providing the first cushioning layer between the concave portion and the upper (as can be seen in Fig. 1 of Larson, a portion of the upper extends under the plate into the forefoot area where the concave portion starts in the combined plate therefore the under cushioning layer 15 is between the concave portion and the upper).
Regarding claims 5 and 17, the modified method of Larson discloses further comprising forming the anterior-most point co-planar with the posterior-most point (as the plate of Larson has been modified to have the shape of the plate of Lyden, and see annotated Fig. 533 of Larson which shows a gray dashed line between points 33 and 34 indicating the points being co-planar; Examiner further notes that any two point is space can both exist on a same plane and be considered co-planar).
Regarding claims 6 and 18, the modified method of Larson discloses further comprising providing the plate (20/17 of Larson as modified to have the shape of the plate of Lyden) with a substantially flat portion disposed within the heel region of the sole structure (see annotated Fig. 533 of Lyden where the rear area of the plate is a substantially flat portion; Examiner notes that “substantially flat portion” is a very broad limitation, which does not require any particular amount of flatness and any particular definite boundary of an arbitrary area, giving importance to the terms “substantially” and “portion”), the posterior-most point being located within the substantially flat portion (as can be seen in annotated Fig. 533 of Lyden).

Regarding claims 7 and 19, the modified method of Larson discloses 
further comprising providing the plate (20/17 of Larson as modified to have the shape of the plate of Lyden) with a blend portion disposed between the concave [claim 7]/curved [claim 19] portion and the substantially flat portion (some arbitrary area of the plate exist between the arbitrary concave portion and the arbitrary substantially flat portion with at least partially serves to connect the concave/curved portion and substantially flat portion; see annotated Fig. 533 of Lyden which identifies one example of a blend portion between the concave/curved portion and the substantially flat portion), the blend portion including a substantially constant curvature (as can be seen in annotated Fig. 533, the curvature of the blend portion is considered as at least substantially constant as the curve does not drastically change enough to be considered outside of “substantially constant”).
	Regarding claims 8 and 20, the modified method of Larson discloses all the limitations of claims 1, 6-7, 13, and 18-19 above, but does not expressly disclose wherein providing the plate with the blend portion includes providing the plate with the blend portion having a radius of curvature equal to about 134 millimeters (mm).    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the blend portion with a radius of curvature about 134 millimeter in order to better conform to a particular wearer’s foot as the radius of curvature is results effective variable with the results being seamlessly joining the concave and flat portions which is dependent on the size of the shoe for which the plate is provided as disclosed in para. 0256 of the instant application.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
Regarding claims 9 and 21, the modified method of Larson discloses further comprising forming the anterior-most point and the posterior-most point co-planar with a junction of the blend portion and the substantially flat portion (junction shown as “aft-point” in annotated Fig. 533 of Lyden which shows the three point being co-planar).
Regarding claims 12 and 24, the modified method of Larson discloses further comprising incorporating the sole structure (10 of Larson) into the article of footwear (as can be seen in Fig. 1 of Larson).

Claims 10 and 22 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Larson and Lyden as applied to claims 1, 6-7, 13 and 18-19 above, and further in view of Pyle (US 6038790).
Regarding claims 10 and 22, the modified method of Larson discloses further comprising providing the sole structure (10 of Larson) with an upper and a ground-contacting surface (see annotated Fig. 1 of Larson), and further comprising providing a second cushioning layer between the substantially flat portion and at least one of the upper and the ground-contacting surface.
	Pyle teaches multilayered shoe soles comprising providing the sole structure (insole 16) with an upper (12) and a ground contacting surface (20), and further comprising providing a second cushioning layer (midsole 18) between the sole structure and at least one of the upper and the ground-contacting surface (as can be best seen in Fig. 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a midsole structure beneath the sole structure and above the ground contacting surface of Larson as taught by Pyle on order to provide increased cushioning for the ball and heel of the foot (see Abstract of Pyle). 
When used in combination, as the second cushioning layer of Pyle extends the entire length of the shoe and is below the insole of Pyle which is analogous to the sole structure/plate of the modified method of Larson, then it is between the substantially flat portion and the ground contacting surface.



    PNG
    media_image1.png
    812
    755
    media_image1.png
    Greyscale

Annotated Fig. 1 (Larson)


    PNG
    media_image2.png
    510
    694
    media_image2.png
    Greyscale

Annotated Fig. 2 (Larson)




    PNG
    media_image3.png
    417
    857
    media_image3.png
    Greyscale

Annotated Fig. 533 (Lyden)

Allowable Subject Matter
Claims 4, 11, 16, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record as none of them, alone or in combination, disclose a method of forming a sole structure by securing a tow of fibers on a substrate with a first series of set of stitches to form a first layer, securing a second tow of fibers on the first layer via a second series of stitches to form a second layer on the first layer to form a plate, forming the plate to have a curved portion, providing a first cushioning layer, providing the sole structure with a ground contacting surface, providing a second cushioning layer between the plate and the ground-contacting surface, the second cushioning layer disposed on an opposite side of the plate than the first cushioning layer.  The closest prior art is Larson and Lyden. Larson does not teach securing a second tow of fibers on the first layer via a second series of stitches to form a second layer on the first layer to form a plate, forming the plate to have a curved portion and providing a second cushioning layer between the plate and the ground-contacting surface, the second cushioning layer disposed on an opposite side of the plate than the first cushioning layer.  Lyden teaches forming the plate to have a curved portion, but does not teach securing a second tow of fibers on the first layer via a second series of stitches to form a second layer on the first layer to form a plate, and providing a second cushioning layer between the plate and the ground-contacting surface, the second cushioning layer disposed on an opposite side of the plate than the first cushioning layer. Modifying Larson or Lyden to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is footwear with layered and cushioned soles analogous to Applicant’s invention.  For example, Thomson (US 2013/0074369) shoes a shoe sole with a plurality of fibers secured together to form a sole, Vas (US 2002/0011146) shoes a shoe with plates embedded in the sole that are made of fibers stitched together, and Wang (US 7107706) shoes a sole made of a plurality of textile layers stitched together and embedded in a resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732